DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:
Regarding claim 20, the limitation “within a range of as 0.05 cm…” in lines 2-3 should read “within a range of 0.05 cm…”, or similar phrasing.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cipollone (U.S Publication No. 2011/0094518 A1).
Regarding claim 1, Cipollone discloses a nasal cannula for an oxygen delivery system, comprising: a tube (tubing 309, see Fig. 3 and Paragraph 0074) configured to connect to an oxygen supply (oxygen supply 311, see Fig. 3 and Paragraph 0074); and a fitting (nasal mask 501, see Paragraph 0088) configured to connect to the tube (see Fig. 5-6 for example, the mask connects to gas delivery tubing 511), wherein the fitting includes at least one discharge port (gas delivery nozzles 509, 
Regarding claim 2, Cipollone discloses the device of claim 1.
Cipollone further discloses wherein: the at least one discharge port includes a first discharge port and a second discharge port (see Fig. 5, there are two delivery nozzles 509), the first discharge port is configured to be situated inferior to a first nostril of a user (see Fig. 5, also see Fig. 14-15 for example, a first nozzle is beneath a first nostril, and a second nozzle is beneath a second nostril), and the second discharge port is configured to be situated inferior to a second nostril of the user (see Fig. 5, also see Fig. 14-15 for example, a first nozzle is beneath a first nostril, and a second nozzle is beneath a second nostril).
Regarding claim 3, Cipollone discloses the device of claim 2.
Cipollone further discloses wherein, when the nasal cannula is worn by a user, the fitting is configured to be spaced-apart from a nose of the user (see Paragraph 0088, the nozzles are spaced a distance away from the entrance to the nose; also see Figs. 14-15 for example, the manifold is spaced away from the nose as well).
Regarding claim 4, Cipollone discloses the device of claim 2.
Cipollone further discloses wherein: the fitting includes a main body portion (manifold 505, see Paragraph 0088 and Fig. 5), and the first and second discharge ports are provided by openings in a superior surface of the main body portion (see Fig. 5, discharge ports 509 are openings in the manifold and are positioned on a superior surface of the manifold; also see Fig. 14-15).
Regarding claim 7, Cipollone discloses the device of claim 4.
Cipollone further discloses wherein the superior surface of the main body portion is curved (see Fig. 10 for example, the superior surface of the manifold is curved).
Regarding claim 8, Cipollone discloses the device of claim 7.

Regarding claim 9, Cipollone discloses the device of claim 8.
Cipollone further discloses wherein an inferior surface of the main body portion is convex when viewed from below (see Fig. 10, the opposite side of the main body portion, the inferior surface, has a convex shape when viewed from below, opposite the concave shape).
Regarding claim 18, Cipollone discloses a system comprising:
a nasal cannula (non-invasive open nasal interface 400, see Fig. 4 and Paragraph 0078; The various embodiments of the non-invasive open nasal interface are disclosed in Figs. 5-31) including a tube (gas delivery tubing 511,see Fig. 5 and Paragraph 0088) and a fitting connected to the tube (manifold 505, see Fig. 5 and Paragraph 0088), wherein the fitting includes at least one discharge port (gas delivery nozzles 509, see Fig. 5) and does not include nostril prongs (see Paragraph 0088, the gas delivery nozzles are spaced a distance away from the nares; It is also noted that the sensing ports 507 are positioned close to the entrance of the nares but not in the nares, and further may be specifically located outside the nostril entrance, see Paragraph 0099); and 
an oxygen supply connected to the tube (oxygen source 407, see Paragraph 0080 and Fig. 4; The oxygen source may be coupled to the ventilator and delivers the gas through ventilator module 401 through the nasal interface 400) and including a blower (see Paragraph 0080, the ventilator module 401 may include a compressor, pump or blower to create the pressurized air) and a sensor (sensing ports 507 and pressure sensor 429, see Figs. 4-5 and Paragraph 0079; also see Paragraph 0081), wherein the blower is configured to deliver oxygen to the tube when information from the sensor indicates a change in pressure corresponding to either an inhale or exhale of a patient (see Paragraph 0079, breathing information can be sent to the ventilator for setting titration options for changing the ventilator output to meet the needs of the patient; also see Paragraph 0080, where fractional O2 is controlled and delivered to the patient).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (U.S Publication No. 2011/0094518 A1), as applied to claims 1, 2 and 4, in further view of Kapust (U.S Publication No. 2010/0252042 A1). 
Regarding claim 6, Cipollone discloses the device of claim 4.
Cipollone is silent regarding wherein the first and second discharge ports do not extend beyond the superior surface of the main body portion.
Kapust teaches wherein jet nozzles may be located within or below the manifold (see Fig. 32 and Paragraph 0220, the jet nozzles may be formed below the manifold 3303 and don’t extend beyond the superior surface of the manifold; also see Figs. 0045-0050, gas delivery nozzles 4603/5003/5303 all do not extend beyond the superior surface of the manifold).
.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (U.S Publication No. 2011/0094518 A1).
Regarding claim 16, Cipollone discloses the device of claim 1.
Cipollone is silent regarding wherein the fitting is integrally formed as a one-piece structure.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cipollone to make the fitting integrally formed as a one-piece structure, since it has been held that “the use of one piece construction… would be merely a matter of obvious engineering choice” (see MPEP 2144.04(V)(B)).
Regarding claim 17, Cipollone discloses the device of claim 16.
Cipollone further discloses wherein the fitting is provided by a molded piece of plastic (see Table 3 and Paragraph 0126, the materials of the cannula, delivery hose, manifold and jet nozzle may all be PVC plastic; It is further noted that injection molding is a known technique for forming components of PVC and other plastics).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (U.S Publication No. 2011/0094518 A1), as applied to claim 18, in further view of Deustch (U.S Patent No. 9,474,469 B2).
Regarding claim 19, Cipollone discloses the device of claim 18.
Cipollone further discloses wherein the blower is configured to deliver oxygen to the tube when information from the sensor indicates a change in pressure (see Paragraphs 0133-0135 and 0138, gas delivery from the ventilator is provided based on a sensed change in pressure indicating the start of the inhalation phase; also see Paragraph 0099, the pressure sensor may measure the spontaneous breathing of the patient at a first location through the sensing ports).
2O.
Deutsch teaches a ventilatory system wherein a CO2 pressure sensor may indicate a change in pressure as low as 0.05 cm H2O (see Col. 22 lines 31-52, a high-sensitivity CO2 sensor may have an accuracy of about 0.01mmHg, or 0.0136 cmH2O; It is noted that such measurements taken at the nostril may have a similar accuracy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cipollone to include a pressure sensor that may indicate a change in pressure of at least 0.05 cm H2O, such as that taught by Deutsch, in order to provide a high-accuracy sensor for measuring minute changes (Col. 22 lines 31-52), and to more precisely determine the start of the patients inhalation phases (see Cipollone Paragraphs 0133-0135 and 0138).
Regarding claim 20, Cipollone discloses the device of claim 19.
Cipollone further discloses wherein the blower is configured to deliver oxygen to the tube when information from the sensor indicates a change in pressure (see Paragraphs 0133-0135 and 0138, gas delivery from the ventilator is provided based on a sensed change in pressure indicating the start of the inhalation phase; also see Paragraph 0099, the pressure sensor may measure the spontaneous breathing of the patient at a first location through the sensing ports).
Cipollone is silent regarding wherein the sensor may indicate a change in pressure within a range of 0.05 cm H2O and 0.3 cm H2O.
Deutsch teaches a ventilatory system wherein a CO2 pressure sensor may indicate a change in pressure within a range of 0.05 cm H2O and 0.3 cm H2O (see Col. 22 lines 31-52, a high-sensitivity CO2 sensor may have an accuracy of about 0.01mmHg, or 0.0136 cmH2O; It is noted that such measurements taken at the nostril may have a similar accuracy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cipollone to include a pressure sensor that may indicate a change in pressure within a range of 0.05 cm H2O and 0.3 cm H2O, such as that taught by Deutsch, in order to provide a high-accuracy sensor for measuring minute changes (Col. 22 lines 31-52), .
Claims 1-5, 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (U.S Publication No. 2014/0094669 A1) in view of Cipollone (U.S Publication No. 2011/0094518 A1).
Regarding claim 1, Jaffe discloses a nasal cannula for an oxygen delivery system (Figs. 9-11), comprising: a tube (tubing 73 and 74, see Paragraph 0135 and Figs. 9-11) configured to connect to an oxygen supply (see Paragraph 0129, the nasal cannula may receive gas through fluid paths 61/63 and may deliver supply gas such as oxygen to the patient; Oxygen supply gas necessitates an oxygen supply for the oxygen supply gas to be provided); and a fitting (patient interface 60, see Paragraph 0129 and Figs. 9-11) configured to connect to the tube (see Figs. 9-11), wherein the fitting includes at least one discharge port (nostril interfaces 64/65, see Figs. 9-11 and Paragraph 0129).
Jaffe is silent regarding wherein the discharge ports do not include nostril prongs.
However, Cipollone discloses discharge ports that do not include nostril prongs (see Fig. 5 and 14-15, gas delivery nozzles 509/809; also see Paragraph 0009 and 0087, a distance from the nozzle and the nose allows for delivery of both the gas from the gas delivery source, as well as ambient air entrained from the gas exiting the nozzle).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jaffe to have included discharge ports that are not nostril prongs and that are spaced a distance from the entrance of the nostrils, such as that taught by Jaffe, in order to provide more gas flow to the patient by additional entrainment of ambient air from the open air Venturi effect (see Paragraph 0009, 0087 and 0092).
Regarding claim 2, the modified device of Jaffe discloses the device of claim 1.
Jaffe further discloses wherein the at least one discharge port includes a first discharge port and a second discharge port (first discharge port 64 and second discharge port 65, see Paragraph 0129), the first discharge port is configured to be situated inferior to a first nostril of a user (see Fig. 9), and the second discharge port is configured to be situated inferior to a second nostril of the user (see Fig. 9).
Regarding claim 3, the modified device of Jaffe discloses the device of claim 2.

Cipollone also further teaches wherein the discharge ports are spaced from the nostrils (see Fig. 7 and Paragraph 0087, for example; Per the modification of Cipollone, the discharge ports of Jaffe are also spaced from the nose of a user).
Regarding claim 4, the modified device of Jaffe discloses the device of claim 2.
Jaffe further discloses wherein the fitting includes a main body portion (body portion 62, see Paragraph 0129 and Figs. 9-11), and the first and second discharge ports are provided by openings in a superior surface of the main body portion (see Fig. 9-11, the discharge ports of 64/65 are openings in a superior surface 66 of the main body portion 62).
Regarding claim 5, the modified device of Jaffe discloses the device of claim 4.
Jaffe further discloses wherein the first and second discharge ports are spaced-apart from one another by a bridge section along a length of the main body portion (Examiner is reading bridge section as a bottom-most portion of the superior surface of the main body portion, and wherein the discharge ports are arranged on opposite lateral sides of the bridge portion, see Paragraphs 0041-0043 of Applicant’s Specification; middle of top surface 66, where element no. 66 points, see Paragraph 0130 and Figs. 9-11, the top surface 66 is concave and thus is lowest in the middle, forming a bridge section along the length of the main body portion between the two discharge ports).
Regarding claim 7, the modified device of Jaffe discloses the device of claim 4.
Jaffe further discloses wherein the superior surface of the main body portion is curved (see Paragraph 0130, top surface 66 of the body portion 62 is slightly concave).
Regarding claim 8, the modified device of Jaffe discloses the device of claim 7.
Jaffe further discloses wherein the superior surface of the main body portion is concave when viewed from above (see Paragraph 0130, top surface 66 of the body portion 62 is slightly concave).
Regarding claim 9, the modified device of Jaffe discloses the device of claim 8.


    PNG
    media_image1.png
    467
    359
    media_image1.png
    Greyscale

Regarding claim 10, the modified device of Jaffe discloses the device of claim 9.
Jaffe is silent regarding wherein a ratio between a length of the main body portion and a maximum height of the main body portion is about 2.2:1.
However, Jaffe teaches wherein in different embodiments the connecting portions that receive the tubing may be of different sizes (see Fig. 6, 9-11, 17, 20, 23, 27, etc.; also see Paragraph 0097, the body portion has connecting portions for interfacing with the fluid paths/tubing), and that a maximum height of the main body portion may be variable/adjusted (see Paragraph 0133, the oral sampler portion 67 is formed of a malleable structure that allows for the orientation or position to be adjusted to fit different patients and thus may have different maximum heights based on the patient). It is also noted that the boundaries of the main body portion of Jaffe may be defined to be at several different locations, and thus a spectrum of different lengths of the body portion are possible to form different ratios with the maximum 

    PNG
    media_image2.png
    180
    350
    media_image2.png
    Greyscale

Thus, it is reasonable to expect that in configuration of the height of the main body portion to fit a variety of different patients with varying facial geometry and space between the nose and the mouth, and in the variation that one can define the bounds of the main body portion and thus have multiple different lengths of the main body portion, that a ratio between the length of the main body portion and a maximum height of the main body portion may be ‘about’ 2.2:1 (Examiner notes that Applicant has not defined ‘about’ in the specification, merely that it should be interpreted reasonably according to one having ordinary skill in the art; Thus, the ratio need not be exactly 2.2:1, and may be simply close to or approximately 2.2:1).
Finally, it is noted that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04(IV)(A)). Also see MPEP 2144.04 (IV)(B) regarding change of shape.
Regarding claim 13, the modified device of Jaffe discloses the device of claim 7.
Jaffe further discloses wherein: the main body portion includes a first prong projecting laterally from a first side of the main body portion (see Fig. 9-11, main body portion 60 has two prongs projecting laterally to receive tubing 73/74), the first prong includes a first inlet port (where tubing 73 enters the manifold), the first inlet port is fluidly coupled to the first discharge port via a first internal passageway within the first prong and the main body portion (see Paragraph 0129, the nostril interfaces 64/65 provide fluid communication between the nostrils and the associated fluid paths 61/63, and thus the inlet port is 
Regarding claim 14, the modified device of Jaffe discloses the device of claim 13.
Jaffe is silent regarding wherein a first portion of the tube is configured to fit over the first prong, and a second portion of the tube is configured to fit over the second prong.
However, Jaffe teaches an alternative connection mechanism for forming connections between the body portion and the tubing, wherein the tubes are configured to fit over the prongs of the body portion (see Paragraph 0097-0098 and Fig. 1, instead of the inner diameters of the connecting portions 17 and 19 forming a friction fit with the outer diameter of the tubing 11 and 16, the reverse may be done wherein the connecting portions act as protrusions and the outer surface of the connecting portions form a friction fit with the inner diameter of the tubing; Thus, the tube is configured to be fit over the prong/connecting portion of the body portion).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jaffe to have included fitting a portion of the first and second tubing to fit over the first and second prong, respectively, such as that taught by Jaffe, in order to provide a known alternative configuration for coupling a gas supply tubing to a nasal cannula manifold (Paragraph 0097-0098).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (U.S Publication No. 2014/0094669 A1) in view of Cipollone (U.S Publication No. 2011/0094518 A1), as applied to claims 1-2, 4 and 7, in further view of Veliss (U.S Patent No. 10,166,357 B2).
Regarding claim 11, the modified device of Jaffe discloses the device of claim 7.

 Jaffe is silent regarding wherein a proximal surface of the main body portion is substantially flat.
 Veliss teaches wherein a proximal surface of tubing of a nasal interface is substantially flat (see Col. 12 lines 39-46, the tubing 42 has a D-shaped cross section and the flat surface contacts the patients face to sit flush on the patients face and creates a large surface area which results in an even load distribution, and thus is less likely to cause pressure points).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jaffe to include a flat inner/proximal surface of the manifold to contact the patients face, such as that taught by Veliss, in order to enhance comfort by providing an even load distribution across the surface and create fewer pressure points (Col. 12 lines 39-46).
Regarding claim 12, the modified device of Jaffe discloses the device of claim 11.
Jaffe is silent regarding wherein a ratio between a length of the main body portion to a distance between the distal surface and the proximal surface is about 2.2:1.
However, Jaffe teaches wherein in different embodiments the connecting portions that receive the tubing may be of different sizes (see Fig. 6, 9-11, 17, 20, 23, 27, etc.; also see Paragraph 0097, the body portion has connecting portions for interfacing with the fluid paths/tubing). It is also noted that the boundaries of the main body portion of Jaffe may be defined to be at several different locations, and thus a spectrum of different lengths of the body portion are possible to form different ratios with the maximum height of the body portion (see annotated Fig. 10 below, for example, a spectrum of different ‘lengths’ of the main body portion may be defined, depending on the chosen bounds of the main body portion).

    PNG
    media_image3.png
    180
    350
    media_image3.png
    Greyscale

	Jaffe also teaches wherein in different embodiments the body portion may have a different distance between the distal surface and the proximal surface (see Fig. 1, 6, 9, 12, 21 and 23, for instance; It is also noted that the limitations do not specify a specific distance, and as such any distance may be picked between the distal surface and the proximal surface).
Thus, it is reasonable to expect that in variation of the body portion to have a different distance between the distal surface and the proximal surface, and in the variation that one can define the bounds of the main body portion and thus have multiple different lengths of the main body portion, that a ratio between the length of the main body portion and a distance between the distal surface and the proximal surface may be ‘about’ 2.2:1 (Examiner notes that Applicant has not defined ‘about’ in the specification, merely that it should be interpreted reasonably according to one having ordinary skill in the art; Thus, the ratio need not be exactly 2.2:1, and may be simply close to or approximately 2.2:1).
Finally, it is noted that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04(IV)(A)). Also see MPEP 2144.04 (IV)(B) regarding change of shape.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (U.S Publication No. 2014/0094669 A1) in view of Cipollone (U.S Publication No. 2011/0094518 A1), as applied to claims 1-2, 4 and 13, in further view of Kapust (U.S Publication No. 2010/0252042 A1).
Regarding claim 11, the modified device of Jaffe discloses the device of claim 7.
Jaffe further discloses wherein the first internal passageway includes a straight section within the first prong and the second internal passageway includes a straight section within the second prong (see 
Jaffe is silent regarding wherein the first internal passageway includes a curved section within the main body portion between the straight section and the first discharge port, and the second internal passageway includes and a curved section within the main body portion between the straight section and the second discharge port.
Kapust teaches the inclusion of a curved section within the main body portion between the straight section and the first discharge port (see Paragraph 0226 and Fig. 39, as gas enters the nozzle 4003 from the cannula gas flow path 3903, the gas flow path 3903 may be curved to help create a uniform and consistent gas flow profile in the nozzle), and the second internal passageway includes a straight section within the second prong and further teaches a curved section within the main body portion between the straight section and the second discharge port (see Paragraph 0226 and Fig. 37/39, as gas enters the nozzle 4003 from the cannula gas flow path 3903, the gas flow path 3903 may be curved to help create a uniform and consistent gas flow profile in the nozzle).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jaffe to have included a curved section within the main body portion between the straight section and the discharge ports, such as that taught by Kapust, in order to provide a uniform and consistent gas flow profile to the user (Paragraph 0226).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sansoni (U.S Patent No. 5,526,806 A) - nasal cannula without nasal prongs, wherein the opening is formed in the manifold and does not extend beyond the superior surface of the manifold.
Gusky (U.S Publication No. 2012/0111332 A1) - nasal interface wherein the gas supply openings do not project into the nares.
Correa (U.S Patent No. 6,119,694 A1) - nasal interface wherein the gas supply openings do not extend into the nares and there are no nasal prongs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785